        Case 2:19-cr-00214-KJM Document 11 Filed 07/14/20 Page 1 of 2


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5    916-498-5700/Fax 916-498-5710
6    Requesting Appointment for
     DARREL HIGGINGBOTHAM
7
8
9
                                IN THE UNITED STATES DISTRICT COURT
10
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
13
14    UNITED STATES OF AMERICA,                    )   Case No. 2:19-CR-00214-KJM
                                                   )
15           Plaintiff,                            )
                                                   )   REQUEST TO APPOINT COUNSEL FOR
16                    vs.                          )   DARREL HIGGINGBOTHAM; ORDER
                                                   )   (proposed)
17    DARREL HIGGINGBOTHAM,                        )
                                                   )
18           Defendants.                           )   Judge: Hon. Allison Claire
                                                   )
19                                                 )
20
21
22              Darrel Higgingbotham respectfully asks that the Court appoint the Office of the Federal
23   Defender to represent him in regard to an Indictment for Title 18 U.S.C. 922G.F of felon in
24   possession of a firearm. Mr. Higginbotham recently contacted the Federal Defender for
25   assistance.
26   /////
27   /////
28
                                                        -1-
       Case 2:19-cr-00214-KJM Document 11 Filed 07/14/20 Page 2 of 2


1           Mr. Higginbotham has completed a financial affidavit showing that he qualifies for
2    appointed counsel. The Federal Defender’s Office respectfully requests appointment to represent
3    him.
4                                               Respectfully submitted,
5                                               HEATHER E. WILLIAMS
6                                               Federal Defender

7    Dated: July 14, 2020                       /s/ T. Zindel
                                                TIMOTHY ZINDEL
8                                               Assistant Federal Defender
9
10                                            ORDER

11
12          IT IS HEREBY ORDERED that the Federal Defender is appointed to represent Mr.

13   Higginbotham pursuant to 18 U.S.C. § 3006A.

14
15   DATED: July 14, 2020

16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -2-
